COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bray and Senior Judge Hodges
Argued at Norfolk, Virginia


VIRGINIA COMMONWEALTH UNIVERSITY
                                         MEMORANDUM OPINION * BY
v.   Record No. 1034-97-1                JUDGE RICHARD S. BRAY
                                           NOVEMBER 18, 1997
GAIL HOWARD BLOWE


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Ingrid E. Olson (Richard Cullen, Attorney
           General; Peter R. Messitt, Senior Assistant
           Attorney General, on brief), for appellant.
           Gregory Camden (John H. Klein; Matthew H.
           Kraft; Rutter & Montagna, L.L.P., on brief),
           for appellee.



     Virginia Commonwealth University (employer) appeals an award

of temporary total disability, and related benefits, by the

Workers' Compensation Commission (commission) to Gail H. Blowe

(claimant).   Employer argues that the evidence failed to

establish that claimant's "psychological problems were a

compensable consequence" of an earlier injury which was

compensable under the Workers' Compensation Act (Act).    We

disagree and affirm the award.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     Guided by well-established principles, we construe the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
evidence in the light most favorable to the party prevailing

below, claimant in this instance.      Crisp v. Brown's Tysons Corner

Dodge, Inc., 1 Va. App, 503, 504, 339 S.E.2d 916, 916 (1986).

"If there is evidence, or reasonable inferences can be drawn from

the evidence, to support the commission's findings, they will not

be disturbed on review, even though there is evidence in the

record to support a contrary finding."      Morris v. Badger

Powhatan/Figgie Int'l, Inc., 3 Va. App. 276, 279, 348 S.E.2d 876,

877 (1986); Code § 65.2-706(A).   This Court does not "retry the

facts, reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."      Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991) (citation omitted).   A "determination of causation is a

factual finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App. 684,

688, 376 S.E.2d 814, 817 (1989).
          [W]here a causal connection between the
          initial compensable injury and the subsequent
          injury is established, the doctrine of
          compensable consequences extends the coverage
          of the [Act] to the subsequent injury . . .
          "as if it occurred in the course of and
          arising out of the . . . employment."

Bartholow Drywall Co. v. Hill, 12 Va. App. 790, 794, 407 S.E.2d

1, 3 (1991) (citation omitted).   Thus, psychological injury

resulting from compensable physical injury is likewise

compensable, Teasley v. Montgomery Ward & Co., 14 Va. App. 45,

48-49, 415 S.E.2d 596, 598 (1992), provided claimant establishes

the requisite nexus.   Hercules, Inc. v. Gunther, 13 Va. App. 357,




                               - 2 -
362, 412 S.E.2d 185, 188 (1991).

     Claimant was originally awarded benefits resulting from

carpal tunnel syndrome. 1   Subsequently, she was compensated for

several periods of related temporary total and partial

disability, the most recent award concluding on May 19, 1995.       On

March 20, 1996, claimant again sought temporary total benefits,

commencing February 29, 1996, for a psychiatric disability and

attendant treatment, as a "reasonable and natural consequence of

her work-related injury . . . ."    The commission concluded that

claimant had "met her burden of proving a compensable consequence

of the industrial accident" and awarded benefits, prompting this

appeal by employer.
     Immediately before claimant's psychiatric consult, she had

visited Dr. Adelaar, her treating orthopaedic/hand surgeon,

complaining of "a lot of swelling in her hand," which had

persisted for a "period of time," and "continu[ed] . . . problems

in her employment position." 2   Dr. Adelaar "detect[ed]" no

"problems" and claimant began treating with Dr. Agarwal, a

psychiatrist, on February 29, 1996, following a referral by her

"primary care physician."

     Dr. Agarwal initially noted that claimant reported

     1
      Employer does not challenge this award in the instant
proceeding.
     2
      In an effort to accommodate claimant's restrictions and
discomfort, employer changed her work assignment on several
occasions.



                                 - 3 -
"work-related stress" and "continue[d] . . . pain" and

"disability due to pain" which rendered her "[un]able to do

original work."   In correspondence to claimant's counsel, Dr.

Agarwal observed that claimant was "still . . . encountering much

pain" in "doing her job" and "daily duties" as a result of her

"work-related injury," "creat[ing] much difficulty," including

"depression-related . . . job stress," and the need for

psychiatric care.   Dr. Agarwal's evidence was consistent with

claimant's testimony and other evidence before the commission.
     Accordingly, the commission's finding that claimant's

psychological disorder was a compensable consequence of an

earlier compensable injury is supported by the record, and we

affirm the attendant award.

                                                   Affirmed.




                               - 4 -